Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Applicants’ Amendment to the Claims filed on 10/11/2022 is entered.
	Claims 6, 10, 15 are cancelled.
Claims 1-5, 7-9, 11-14 and 16-20 are pending.
Claims 5, 9, 11, 14, and 16-20 are withdrawn.
Claims 1-4, 7, 8, and 12-13 are under examination.
Priority
This US17/116,791 filed on 12/09/2020 is a CON of US16/418,893 filed on
05/21/2019 which is a CON of PCT/US2019/032735 filed on 05/16/2019 which claims
priority benefit of US Provisional 62/672,437 filed on 05/16/2018.
Response to Amendment
All objections and rejections made in the previous office action are withdrawn in view of the Applicants’ Amendment to the Claims filed on 10/11/2022. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection necessitated by amendment.
Claim 2 recites “the double-stranded break in the genomic region of interest” in line 3.  There is insufficient antecedent basis for this limitation in the claim because the phrase a “double-stranded break in the genomic region of interest” is presently deleted from claim 1.  
Claim 3 is indefinite because it depends from claim 2 and is not remedial.
Claim 12 recites “the edit” in line 1.  There is insufficient antecedent basis for this limitation in the claim because the phrase “an edit” is presently deleted from claim 1.  
Claim 13 is indefinite because it depends from claim 12 and is not remedial.

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 7, 8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Arora & Narula (Front. Plant Sci., 08 November 2017Sec. Plant Biotechnology published online November 8, 2017), in view of US2019/0330603 to Ahlfors et al, in further view of Welstead et al (of record), the Moore Dissertation (of record). This is a new rejection necessitated by amendment.
In the review article by Arora & Narula, the authors disclose that non-homologous end joining (NHEJ) is a known gene-editing method using CRISPR/Cas9 complexes to make double-stranded breaks in genomic target sequences using Cas9 nuclease to make the ds breaks, to make edits including gene knockouts (Figure 2A and legend).  In Figure 2B they show using CRISPR/Cas9 complexes to make double stranded breaks in combination with a donor DNA polynucleotide to make gene edits including gene insertion.
Multiplex genome engineering using multiple guide RNAs to target various genomic sites simultaneously was also demonstrated. CRISPR was first applied in plants in August 2013 (Feng et al., 2013; Li et al., 2013; Xie and Yang, 2013). Feng et al. (2013) targeted various endogenous genes and transgenes by protoplast transfection, agroinfiltration and generated stable transgenic plants by both NHEJ and HR mechanisms. Various genes leading to phenotypic variations were targeted like Brassinosteroid Insensitive 1 (BRI1), Jasmonate-Zim-Domain Protein 1 (JAZ1) and Gibberellic acid insensitive (GAI) in Arabidopsis and Rice Outermost Cell-specific gene5 (ROC5), Stromal Processing Peptidase (SPP), and Young Seedling Albino (YSA) in rice and obtained positive results. Similarly, Xie and Yang (2013) introduced three guide RNAs at distinct rice genomic loci and analyzed the mutation efficiency of 3–8%. Off target mutations were also noticed but with minimum genome editing efficiency than the matched site.

CRISPR has replaced the RNA interference (RNAi) gene silencing technology for efficient and precise gene knock down. It has overcome various limitations of RNAi technology, such as incomplete loss-of-function analysis and extensive off-target activities. With the development of simultaneous expression of multiple guide RNAs (sgRNAs), CRISPR/Cas9 system allows, “multiplex genome editing.” Multiplex genome-editing acts as a powerful tool for reducing genetic redundancy in paralogous sequences by creating multiplex gene knockouts. It has also been used to create chromosomal deletions from multiple DNA base pairs in Arabidopsis, Nicotiana benthamiana etc.

Regarding claim 1, Arora discloses a gene-editing system for modifying a gene within a cell, the system comprising a first, second, and third gRNA/nuclease complex.  Arora disclose the nuclease Cas9 which meets the limitation of a nuclease capable of making double-stranded breaks.  Arora disclose that a first gRNA can hybridize to a target that is a first, second and third genomic region of interest.  For example, Arora states in page 14, left col., para 2, that: 
With the development of simultaneous expression of multiple guide RNAs (sgRNAs), CRISPR/Cas9 system allows, “multiplex genome editing.” Multiplex genome-editing acts as a powerful tool for reducing genetic redundancy in paralogous sequences by creating multiplex gene knockouts.
Arora discloses that the first, second, and third gRNA are different sequences.  See Fig 2 & legend:
FIGURE 2 Genome editing with site-specific nucleases (SSNs). The double stranded breaks (DSBs) introduced by CRISPR/Cas9 complex can be repaired by non-homologous end joining (NHEJ) and homologous recombination (HR). (A) NHEJ repair can produce heterozygous mutations, biallelic mutations (two different mutations at each chromosome) and homozygous mutations (two independent identical mutations) leading to gene insertion or gene deletion. (B) In the presence of donor DNA digested with the same endonuclease leaving behind similar overhangs, HR can be achieved leading to gene modification and insertion.


    PNG
    media_image1.png
    394
    645
    media_image1.png
    Greyscale

Regarding claim 2, Arora discloses a donor polynucleotide comprising a desired gene edit sequence.  (See Fig 2B shown just above).  The wherein clause “when the cell is contacted with the donor polynucleotide, repair of the double-stranded break in the genomic region of interest by a DNA repair process leads to integration of the desired gene edit sequence” is written in an alternative, “when the cell is contacted”.  The claim is drawn to a product system comprising three gRNA/nuclease complexes and is being construed to not require a cell or a method step of contacting.  
Regarding claim 3, Arora discloses that the desired gene edit sequence comprises a point mutation, an allele, a tag, or an exogenous exon relative to a wild-type genotype of the cell.  (See Fig 2 legend shown above).
Regarding claim 4, Arora discloses another set of gRNAs configured to hybridize to another genomic region of interest, wherein the genomic region of interest and the another genomic region of interest are different, and wherein the cell is contacted with the another set of gRNAs.  For example, Arora states in page 14, left col., para 2, that: 
With the development of simultaneous expression of multiple guide RNAs (sgRNAs), CRISPR/Cas9 system allows, “multiplex genome editing.” Multiplex genome-editing acts as a powerful tool for reducing genetic redundancy in paralogous sequences by creating multiplex gene knockouts.
Regarding claim 8, Arora discloses that the nuclease comprises a Cas9 nuclease.  
Regarding claim 12, Arora discloses that the edit is a knock-out.  
Regarding claim 13, Arora discloses that the knock-out eliminates a function of the gene.
However, Arora differs from the presently claimed system because it does not disclose that the distance between the first binding site is 30-80 base pairs apart from a second binding site hybridizable to the second gRNA or that the second gRNA binding site that is 30-80 base pairs apart from a third binding site hybridizable to a third gRNA.
Ahlfors et al discloses gRNA/nuclease complexes, where target sequences are located on opposite strands of the DNA double helix and are separated by a number of nucleotides sufficient to induce double stranded break repair (suggesting less than 100 nt apart, less than 50 nt apart, less than 20 nt apart, less than 10 nt apart).
Further, each of Welstead et al (of record), and the Moore Dissertation (of record), suggest a spacing that encompasses the range of 30-80 base pairs apart.
Weslead et al. disclose that the first and second gRNA hybridize to binding site that is preferably within 25-65 bases apart, but no more than 100 bp apart from each other. Thus the range of 30-80 base pairs apart is rendered obvious by the range of Weslead et al. (e.g., see paragraph 1022). For example, in paragraph [1206] d) Welstead recites an embodiment where “the gRNAs are configured such that, when hybridized to target nucleic acid, they are separated by ..., “at least 30 or at least 50 nucleotides”. 
Further, the Moore Dissertation provide a rationale for a spacing in the range of about 32 to 60 for multiplexing gRNAs on genomic DNA.
First, Moore disclose that the “particular sequence that Cas9 focuses on is 5’
NGG 3’ (page 45, para 2, line 3). Further, Moore discloses that the sequences with the
NGG PAM occur roughly every 32 base pairs on the human genome (page 45, para 2,
lines 5-6). Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have spaced gRNA target sites at least about 32 base pairs apart for the rationale of needing a PAM site for Cas9 binding.
Further, Welstead et al disclose that their system for modifying a gene within a genomic region of interest in a cell comprises a nuclease, wherein the nuclease generates an edit that modifies the gene, wherein the cell is contacted with the set of gRNAs and the nuclease gene (e.g., see paragraphs 0006, 1012-1096 and 1352), wherein the first gRNA forms a complex with the nuclease to form a first complex, the second gRNA forms a complex with the nuclease to form a second complex, and the third gRNA forms a complex with the nuclease to form a third complex, and wherein each of the first complex, the second complex, and the third complex is configured to generate a double-strand break in the genomic region of interest gene (e.g., see paragraphs 0006, 1012-1096 and 1352).
Further, Moore discloses configurations of CRISPR/Cas gRNA and target DNA complexes for making double-stranded breaks in the target DNA.
The level of skill in the art was high before the effective filing date of the presently claimed invention.
One of ordinary skill in the art would have been motivated to configure multiplex gRNA/Cas9 complexes to bind genomic target sites spaced in the range of 30-80 base pairs apart for the rationale of Moore of needing a PAM site for Cas9 binding.
The range of 30-80 base pairs apart is rendered obvious in view of the cited references of Ahlfors et al, Welstead, and Moore because each of these references is in the field of gRNA/Cas9 complexes for targeting genomic DNA and they each suggest a range that encompasses 30-80 base pairs apart.
In view of the high skill level in the art before the effective filing date of the presently claimed invention it is considered that one of ordinary skill in the art having the cited references before them would have had a reasonable expectation of success to configure gRNA binding sites in the range of 30-80 base pairs apart from each other when using multiple gRNA/Cas9 complexes to target genomic DNA to arrive at the presently claimed invention.
Further, regarding claim 7, Arora differs in not disclosing that the first gRNA, the second gRNA, and the third gRNA comprise a 5' end modification and a 3' end modification, wherein the 5' end modification comprises a phosphorothioate internucleotide linkage and a 2'-O-methyl sugar modification and the 3' end modification comprises a phosphorothioate internucleotide linkage and a 2'-O-methyl sugar modification.  
Welstead et al disclose three different gRNAs and that the gRNAs may comprise a 5’ end modification and a 3’ end modification, wherein the 5’ end modification comprises a phosphorothioate internucleotide linkage and a 2’-0-methyl sugar modification and the 3’ end modification comprises a phosphorothioate internucleotide linkage and a 2’-0-methyl sugar modification (e.g., paragraphs 0596, 0293 and 0606). For example, in para 0606, Welstead et al recites “In some embodiments, one or more of the nucleotides of the gRNA can each independently be a modified or unmodified nucleotide including, but not limited to 2’-sugar modified, such as, 2’-O- methyl’). Further, in paragraph [0293], Welstead et al recite the following:
However, in an embodiment, the targeting domain comprises one or more
modifications, ¢.g., modifications that render it less susceptible to
degradation or more bio-compatible, e.g., less immunogenic. By way of
example, the backbone of the targeting domain can be modified with a
phosphorothioate, or other modification(s) from Section VII. In an
embodiment, a nucleotide of the targeting domain can comprise a 2”
modification, e.g., a 2-acetylation, e.g., a2’ methylation, or other
modification(s) from Section VIIL

One of ordinary skill in the art using gRNA/Cas9 complexes for gene editing of genomic DNA would have been motivated to use a 5’ end modification and a 3’ end modification, wherein the 5’ end modification comprises a phosphorothioate internucleotide linkage and a 2’-0-methyl sugar modification and the 3’ end modification comprises a phosphorothioate internucleotide linkage and a 2’-0-methyl sugar modification for the rationale of Welstead et al that such modifications may render it less susceptible to degradation or more bio-compatible, specifically less immunogenic.  It would have been obvious because the cited references are in the same field of gRNA/Cas9 complexes being used for gene editing in cells.
In view of the high skill level in the art before the effective filing date of the presently claimed invention it is considered that one of ordinary skill in the art would have had a reasonable expectation of success to combine the elements of the cited references to arrive at the presently claimed invention.
Thus the claims as a whole would have been obvious before the effective filing date of the presently claimed invention.
Conclusion
No claims allowed.
A Terminal Disclaimer for any patent granted on US16/418,893 is of record (now US 11,345,932 issued May 31, 2022).
Related prior art which may be applied in a future Office Action if appropriate:
US2019/0352655 to Niu et al filed on 01/29/2018;
US 2015/0071899 to Liu et al, published March, 2015, which discloses multiplex gRNA-CRISPR/Cas gene editing systems in eukaryotic cells (of record);
US 2015/0071898 to Liu et al (published March 12, 2015), which discloses using nuclease-inactivated gRNA-CRISPR/Cas systems;
US 2016/0215276 to Liu et al published July, 2016, which discloses multiplex gRNA-CRISPR/Cas gene editing systems in eukaryotic cells (of record);
US 2020/0392473 to Zhang et al, with US priority to US Provisional 62/610022
filed on December 22, 2017 which discloses multiplex gRNA-CRISPR/Cas gene editing
systems in eukaryotic cells (of record); and
Rubin Dissertation (2013: Boston University School of Medicine, of record).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658